Citation Nr: 1243111	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability prior to June 27, 2009.

2.	Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability as of June 27, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from October 1984 to September 1985, with a period of Active Duty for Training from August 19, 1985 to September 20, 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted service connection for a lumbar spine disability and assigned a 10 percent evaluation.  The Veteran and his wife testified at a Board hearing at the RO in Columbia, South Carolina in June 2008.  This transcript has been associated with the file.

During the pendency of the appeal, in a July 2009 rating decision, the Veteran was assigned an increased evaluation of 30 percent effective June 27, 2009 for his lumbar spine disability.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in August 2008 and remanded for the conduct of a VA examination. Although the case was returned to the Board in  October 2011, the Veteran submitted additional medical evidence in August 2011 without a waiver of RO jurisdiction and he specifically requested that the appeal be again forwarded to the RO for its original review of the new evidence. In accordance with that request, the Board did not review the case, but again remanded the case to the RO. The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO has not substantially complied with the August 2008 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

The Veteran was afforded a VA examination in June 2009 for his lumbar spine disability.  The examiner did not perform the examination as was requested in the August 2008 remand instructions.  There is no comment on whether neurological disorders exist; whether there was an abnormal gait or spinal contour; and whether there was weakened movement, excess fatigability and/or incoordination, in addition to other opinions requested.  On remand the Veteran must be afforded a new VA examination.  See Stegall, supra.

The RO must make efforts to obtain all outstanding treatment records from any VA treatment or private facility.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for his lumbar spine disability.  

a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.

b) The RO must associate with the claims file all outstanding medical treatment records from any VA treatment facility.

c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.	The RO shall schedule the Veteran for a VA examination by a clinician with appropriate expertise in order to determine the current severity of the Veteran's lumbar spine disability.

a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

b) The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c) The examiner must report the complete range of motion for the thoracolumbar spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

d) Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  THE EXAMINER MUST ASSESS THE ADDITIONAL FUNCTIONAL IMPAIRMENT DUE TO WEAKENED MOVEMENT, EXCESS FATIGUABILITY, OR INCOORDINATION IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

e) The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  




f) The examiner must describe all present neurological manifestations of the Veteran's lumbar spine disability, including nerve disorders of the lower extremities.  The clinician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

g) The examiner must provide findings as to whether there is muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

h) The examiner must also provide an opinion concerning the impact of the Veteran's lumbar spine disability on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

i) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(j) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3.	After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.	After undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order. IF THE CLAIMS CONTINUE TO BE DENIED, THE RO MUST ENSURE THAT ALL OF THE REMAND DIRECTIVES ABOVE HAVE BEEN COMPLETED. Stegall, above. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      CONTINUED ON NEXT PAGE
      
      
      
      



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

